Citation Nr: 0726046	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-14 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to September 
1954.  He died in January 2004, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

Subsequent to the certification of this case to the Board, 
the Board requested a Veterans Health Administration (VHA) 
medical opinion, and such opinion was provided in March 2007.  
The appellant was notified of this opinion and responded in 
May 2007 that she wanted the Board to proceed with her 
appeal.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The veteran died in January 2004, with an acute 
myocardial infarction listed as the immediate cause of death 
and no underlying or contributing causes noted.

2.  At the time of death, service connection was in effect 
for residuals of a shrapnel wound of the chest, including 
respiratory disability; a gunshot wound involving muscle 
groups I, III, and VI; right eye uveitis; scars of the 
posterior aspect of the right elbow; and scars of the dorsal 
aspect of the right arm.

3.  The competent medical evidence of record does not 
substantiate a causal link between the cause of the veteran's 
death and either service or a service-connected disorder, 
notably the veteran's service-connected residuals of a 
shrapnel wound of the chest and resultant respiratory 
disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment of the 
veteran and has obtained a VHA opinion addressing the 
etiological issues posed in this case.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim in a February 2004 letter.  By this 
letter, the RO also notified the appellant of exactly which 
portion of that evidence was to be provided by her and which 
portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (any 
error in VCAA notification should be presumed prejudicial, 
and VA has the burden of rebutting this presumption).

In this letter, the appellant was also advised to submit 
additional information and evidence to the RO, and the Board 
finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any deficiencies of such notification would not be 
prejudicial in this case, involving only a service connection 
claim.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  The disability rating/effective date question is 
thus moot in this case, given the Board's determination.

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of her claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Additionally, certain chronic diseases, including 
cardiovascular disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In this case, the veteran died in January 2004, with an acute 
myocardial infarction listed as the immediate cause of death 
and no underlying or contributing causes noted.

At the time of death, service connection was in effect for 
residuals of a shrapnel wound of the chest, including 
respiratory disability, and the evaluation for the 
chest/respiratory disorder was increased from 30 percent to 
60 percent as of September 2003 in May 2004 pursuant to an 
accrued benefits claim.  Other service-connected disorders 
included a gunshot wound involving muscle groups I, III, and 
VI (right shoulder) (40 percent); right eye uveitis (40 
percent); scars of the posterior aspect of the right elbow 
(zero percent); and scars of the dorsal aspect of the right 
arm (zero percent).   

The appellant has asserted that the veteran's service-
connected chest/respiratory disorder was a major factor 
leading to his myocardial infarction and ultimate death.  
This assertion is indicated in lay statements from the 
appellant and her son from April 2004.

Of particular interest to the Board in this regard is the 
nature and etiology of the veteran's service-connected 
chest/respiratory disorder.  In July 1952, during service, 
the veteran sustained a wound of the right posterior 
hemothorax.  The wound was noted to be well-healed in the 
following month.  

In a September 1999 rating decision, the RO assigned a 30 
percent evaluation for a residual shrapnel wound to the chest 
as of May 1999, citing to reduced pulmonary function testing 
on examination in June 1999 and a diagnosis of shortness of 
breath, shrapnel wound on the right posterior chest wall with 
shrapnel on the right lung.  

In October 1999, a private treatment provider noted that the 
veteran's service-connected chest wound had "resulted in a 
decrease in pulmonary function, which leaves him chronically 
short of breath."  

Subsequent VA treatment records, beginning in December 2001, 
indicate treatment for a diagnosis of chronic obstructive 
pulmonary disease (COPD) by chest x-rays and pulmonary 
function tests.  At that time, the veteran was noted to have 
a remote history of smoking for about 20 years, but he had 
not been smoking for about 30 or 40 years.  Hyperinflated 
lungs and a moderate-to-severe obstructive defect were noted.  
Also, in January 2002, the veteran was noted to have 
"exceptional" blood pressure, with a reading of 188/83.  He 
was scheduled for an echocardiogram in July 2003 and was 
noted to have multiple cardiovascular risk factors in 
September 2003.

While there is no indication in the claims file of heart 
problems (initially assessed as congestive heart failure) 
prior to November 2003, the veteran was treated for extensive 
respiratory problems in the months just prior to his death.  
A November 2003 VA examination revealed COPD, with treatment 
of two liters of oxygen per minute continuously, a productive 
cough throughout the day, and approximately a half-cup of 
sputum coughed up per day.  He was noted to have developed 
shortness of breath "which has become apparent in the last 
four years."

In January 2004, the veteran was admitted to a private 
hospital after feeling short of breath for the past couple of 
days.  He had collapsed and vomited during attempts at 
resuscitation.  He was determined to be in fine v-fib, and 
two defibrillation attempts were made with no change in the 
rhythm.  Bag valve ventilation and an emergency tracheotomy 
also did not produce the desired results.  About an hour 
after the veteran's initial collapse at home, resuscitation 
attempts were discontinued.

An autopsy of the veteran was performed, as there was nothing 
in his chart to suggest a known history of heart disease.  
The autopsy revealed atherosclerotic coronary artery disease, 
with greater than 50 percent occlusion of the right coronary 
artery and greater than 75 occlusion of the left circumflex 
coronary artery and left anterior descending; marked 
cardiomegaly (785 gram heart); a history of congestive heart 
failure; multiple sites of left ventricle (LV) scar, 
myocardium; microscopic evidence of acute myocardial 
infarction in anterior LV, posterior LV, and anterior 
papillary muscle; and post-mortem troponin level at 14.5 
ng/ml.  The cause of death was noted to be an acute 
myocardial infarction.  The veteran's difficulty in breathing 
in the days leading up to death was noted.  

In May 2004, the veteran's claims file was reviewed by a 
doctor.  This doctor mentioned review of the death 
certificate, although it is not clear whether he reviewed the 
January 2004 hospital and autopsy reports as they are placed 
later in the claims file.  The doctor made a brief notation 
of the veteran's service-connected disorders, characterizing 
the chest/respiratory disorder solely as a "shrapnel wound 
of the chest" and rendered the opinion that none of his 
service-connected conditions contributed to his cause of 
death.  

As noted above, the RO, on an accrued benefits basis, 
increased the evaluation for the veteran's chest/respiratory 
disorder to 60 percent in a May 2004 rating decision.  In 
doing so, the RO cited to the criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (2006), which concerns traumatic chest 
wall defects (e.g., pneumothorax, hernia).  No references 
were made to the diagnosis of COPD, however, and the RO did 
not specifically indicate whether this disorder was 
considered to be encompassed by the veteran's service-
connected disability.

A subsequent claims file review was provided by two VA 
doctors in January 2005.  These doctors noted that the 
veteran's status post axillar shrapnel wound with collapsed 
lung was "less likely than not" to be the cause of his 
death by myocardial infarction.  These doctors also 
determined that the veteran's service-connected disorder was 
not responsible for his diagnosis of COPD.

The Board subsequently requested a medical opinion from a VHA 
doctor.  In May 2007, a VA doctor reviewed the veteran's 
claims file, noting that dyspnea was the veteran's main 
respiratory symptom and that he was on multiple inhalers and 
long-term home oxygen in the last few years of his life.  

However, the doctor noted that the veteran's specific 
service-connected lung disorder, resulting from a shrapnel 
wound, would lead to restrictive problems in the pulmonary 
system but was unlikely to lead to obstructive problems or 
COPD.  The doctor indicated that the veteran had COPD and had 
not smoked for 20 to 30 years prior to the diagnosis of COPD.  
Accordingly, the contribution of the veteran's service-
connected respiratory disorder secondary to a severe shrapnel 
wound of the chest was "not related directly" to coronary 
artery disease leading to active myocardial infarction and 
death, and in the doctor's opinion "the pulmonary condition 
that the patient had for which he was service connected" was 
not likely to be the cause of death or contributing to death.

At the same time, the VA doctor noted that it was "remotely 
possible" that the veteran's hypoxemia that was noted in the 
last weeks of his life, and for which he was on long-term 
oxygen treatment, could have led to acceleration of his 
coronary artery disease and heart failure.  This was as 
likely as not a combined cause of the patient's death.

Also, the veteran's COPD was noted to be a complicating 
factor in his general medical condition, and it "might have 
hastened his coronary artery disease and death."  It was 
noted to be as likely as not that COPD contributed as an aid 
or lent assistance to the production of the veteran's death.  
In this regard, the doctor noted that COPD resulted in 
debilitating effects and general impairment of the veteran's 
health to an extent that rendered him as likely as not 
materially less capable of resisting the effects of 
atherosclerotic heart disease.  The doctor's rationale for 
this conclusion is that COPD is now considered "a systemic 
illness with accelerated coronary artery disease and in 
general vascular disease."  

The Board has reviewed the above evidence and notes that the 
March 2007 VHA opinion supports the appellant's claim insofar 
as she has asserted that pulmonary disability contributed to 
cause the veteran's death.  The key question, however, is 
whether the veteran's service-connected disability, as 
opposed to nonservice-connected pulmonary disability, was a 
significant causal factor.

In this regard, the Board notes that the March 2007 opinion 
is the only opinion of record to confirm a pulmonary 
component leading to the veteran's death.  At the same time, 
the doctor cited COPD as the causal factor but found that 
COPD was not causally related to the service-connected 
disorder.  The doctor indicated that the nature of the 
veteran's initial lung injury - a shrapnel wound - would lead 
to restrictive problems in the pulmonary system but was 
unlikely to lead to obstructive problems or COPD.  The doctor 
further found no causal link between the service-connected 
injury and the veteran's myocardial infarction.

The Board is aware that the veteran's service-connected 
chest/respiratory disability had been established as 
warranting a 60 percent evaluation at the time of death, 
reflecting reduced pulmonary function testing, and pursuant 
to the applicable criteria this is the next-highest available 
evaluation.  However, the RO consistently rated this disorder 
as a lung injury and not as COPD.  There is no indication 
from the rating decisions of record that COPD had been 
determined to be part of the service-connected disorder.  
Given that the only evidence of record addressing whether the 
service-connected disorder encompassed COPD, the January 2005 
and March 2007 opinions, indicate no such relationship, the 
Board does not find that the evidence regarding a possible 
causal relationship is in such equipoise that the matter 
could be resolved in the appellant's favor.  38 U.S.C.A. 
§ 5107(b).

Additionally, the Board finds no evidence suggesting that the 
veteran's myocardial infarction, the cause of his death, is 
etiologically linked to service or to any other service-
connected disorders.  Notably, more than four decades passed 
between the veteran's separation from service and his 
myocardial infarction.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).  

Finally, while the Board is empathetic with the appellant in 
view of the death of the veteran, the Board may not go beyond 
the factual evidence presented in this instance to provide a 
favorable determination.  In this case, the appellant, as a 
layperson who has no apparent training in the field of 
medicine, has not been shown to be competent to provide an 
opinion with regard to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
veteran's death, and this claim must be denied.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the appellant's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


